Cline, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
1. That the instant appeal to reappraisement covers first-grade canned corned beef packed 24, 12 oz. tins to the case.
2. That the said merchandise was exported from Argentina on or about January 6, 1950.
3. That on or about the date of exportation of the instant merchandise such or similar merchandise was freely offered íot sale to all purchasers in the principal market of Argentina in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses instant [sic] to placing the merchandise in condition, packed ready for shipment to the United States at $5.50 per case.
4. That on or about the date of exportation of the instant merchandise, such or similar merchandise was not freely offered for sale for home consumption in Argentina.
That the instant appeal to reappraisement be submitted on this stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930 to be tbe proper basis for *504the determination of tbe value of the merchandise here involved, and that such value was $5.50 per case.
Judgment will be rendered accordingly.